Order entered March 6, 1963, insofar as appealed from, and except as to the item of police reports which is conceded to be proper, unanimously reversed on the law and in the exercise of discretion, with $20 costs and disbursements to appellant. The items stricken are objectionable in that they seek information not relevant to the matter pleaded in the affirmative defenses or because the information is evidentiary in nature and, therefore, not properly obtainable through the office of a bill of particulars. Settle order on notice. Concur — Botein, P. J., Rabin, McNally, Stevens and Eager, JJ.